        Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 1 of 11

                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC #:
____________________________________                           DATE FILED: 7/23/2021
                                        )
PREFERRED MEDICAL                       )
SYSTEMS, LLC                            )
                                        )
      Plaintiff/Counterclaim Defendant, )
                                        )
      v.                                )             Civil Action No. 1:20-cv-09974-GHW
                                        )
                                        )             STIPULATED CONFIDENTIALITY
                                        )             AGREEMENT AND PROTECTIVE
                                        )             ORDER
                                        )
NEUROLOGICA CORP.,                      )
                                        )
      Defendant/Counterclaimant.        )
                                        )


GREGORY H. WOODS, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation with

any of the foregoing, and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:
        Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 2 of 11




       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

or “Highly Confidential - Attorneys’ Eyes Only” pursuant to this Order, no person subject to this

Order may disclose such material (the “Confidential Discovery Material”) to anyone else except

as expressly permitted hereunder:

       2.      The Party or person producing, disclosing, or designating Discovery Material

(“Designating Party”) may designate as “Confidential” only the portion of such material that it

reasonably and in good faith believes consists of:

               (a)    previously non-disclosed financial information (including without

                      limitation profitability reports or estimates, percentage fees, design fees,

                      royalty rates, minimum guarantee payments, sales reports, and sale

                      margins);

               (b)    previously non-disclosed material relating to ownership or control of any

                      non-public company;

               (c)    previously non-disclosed business plans, product-development information,

                      or marketing plans;

               (d)    any information of a personal or intimate nature regarding any individual;

                      or

               (e)    any other category of information given confidential status by this Court

                      after the date of this Order.

       3.      The Designating Party may designate as “Highly Confidential – Attorneys’ Eyes

Only” only the portion of such Discovery Material that meets the criteria of Paragraph 2 and it

reasonably and in good faith believes consists of trade secrets, proprietary information, or



                                                 2
        Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 3 of 11




competitively sensitive business information, the disclosure of which is highly likely to cause

significant harm to the Designating Party.

       4.      With respect to any Discovery Material that contains Confidential or “Highly

Confidential – Attorneys’ Eyes Only” information, other than deposition transcripts and exhibits,

the Designating Party or its counsel shall designate such Discovery Material as “Confidential” or

“Highly Confidential – Attorneys’ Eyes Only” by: stamping or otherwise clearly marking the

Discovery Material as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” in a

manner that will not interfere with legibility or audibility, and, if reasonably requested by the

Receiving Party, producing for future public use another copy of said Discovery Material with the

confidential information redacted. To the extent that it would be impractical to visibly mark

Discovery Material with the word “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

such Discovery Material may also be designated in other practical ways (e.g., in the case of the

production of native Excel spreadsheets, labeling the file as “Confidential” or “Highly Confidential

– Attorneys’ Eyes Only” and/or communicating the designation in contemporaneous

correspondence).

       5.      A Designating Party or its counsel may designate deposition exhibits or portions

of deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for “Confidential” or “Highly Confidential - Attorneys’

Eyes Only” information, in which case the reporter will bind the transcript of the designated

testimony in a separate volume and mark it as “Confidential Information Governed by Protective

Order” or “Highly Confidential - Attorneys’ Eyes Only Information Governed by Protective

Order” or (b) notifying the reporter and all counsel of record, in writing, within 30 days after a

deposition has concluded, of the specific pages and lines of the transcript that are to be designated



                                                 3
        Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 4 of 11




“Confidential” or “Highly Confidential - Attorneys’ Eyes Only,” in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Designating Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated “Confidential” or “Highly Confidential -

Attorneys’ Eyes Only,” as applicable.

       6.      If at any time before the termination of this action a Producing Party realizes that it

should have designated as “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” some

portion(s) of Discovery Material that it previously produced without such limitation, the Producing

Party may so designate such material by notifying all Parties in writing. If at any time before

termination of this action a receiving Party realizes that some portion(s) of Discovery Material

should be designated as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” the

receiving Party may request in writing that the Discovery Material be treated with such designation

by notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as “Confidential” or “Highly Confidential -

Attorneys’ Eyes Only,” as applicable. In addition, the Designating Party shall provide each other

Party with replacement versions of such Discovery Material that bears the “Confidential” or

“Highly Confidential - Attorneys’ Eyes Only” designation within two business days of providing

such notice.

       7.      If a Designating Party makes a claim of inadvertent disclosure of any materials in

discovery that should not have been produced, the receiving Party shall, within two business days,

return or destroy all copies of the inadvertently disclosed Discovery Material and certify in writing

that all such information has been returned or destroyed.



                                                 4
        Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 5 of 11




       8.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

(c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       9.      Where a Designating Party has designated Discovery Material as “Confidential,”

other persons subject to this Order may disclose such information only to the following persons:

               (a)     the Parties to this action, their insurers, and counsel to their insurers;

               (b)     counsel retained specifically for this action, including any paralegal,

                       clerical, or other assistants that such outside counsel employs and assigns

                       to this matter;

               (c)     outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;

               (d)     any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as Exhibit A hereto;

               (e)     as to any document, its author, its addressee, and any other person indicated

                       on the face of the document as having received a copy;

               (f)     any witness who counsel for a Party in good faith believes may be called to

                       testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                       hereto;

               (g)     any person a Party retains to serve as an expert witness or otherwise provide

                       specialized advice to counsel in connection with this action, provided such



                                                  5
        Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 6 of 11




                      person has first executed a Non-Disclosure Agreement in the form annexed

                      as Exhibit A hereto;

              (h)     stenographers engaged to transcribe depositions the Parties conduct in this

                      action; and

              (i)     this Court, including any appellate court, its support personnel, and court

                      reporters.

       10.    Where a Designating Party has designated Discovery Material as “Highly

Confidential - Attorneys’ Eyes Only,” other persons subject to this Order may disclose such

information only to the following persons:

              (a)     counsel retained specifically for this action, including any partners, of

                      counsel, special counsel, associates, law clerks, interns, paralegals, clerical

                      staff, or other assistants that such outside counsel employs;

              (b)     outside vendors or service providers (such as copy-service providers and

                      document-management consultants) that counsel hire and assign to this

                      matter;

              (c)     any mediator or arbitrator that the Parties engage in this matter or that this

                      Court appoints, provided such person has first executed a Non-Disclosure

                      Agreement in the form annexed as Exhibit A hereto;

              (d)     as to any document, its author, its addressee, and any other person indicated

                      on the face of the document as having received a copy;

              (e)     any person a Party retains to serve as an expert witness or otherwise provide

                      specialized advice to counsel in connection with this action, provided such




                                                 6
         Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 7 of 11




                       person has first executed a Non-Disclosure Agreement in the form annexed

                       as Exhibit A hereto;

               (f)     stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               (g)     this Court, including any appellate court, its support personnel, and court

                       reporters.

         11.   Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 9(d), 9(f), 9(g), 10(c), or 10(e) above, counsel must provide a copy of this Order to

such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the conclusion

of the case, whichever comes first.

         12.   This Order binds the Parties and certain others to treat as “Confidential” and/or

“Highly Confidential - Attorneys’ Eyes Only” any Discovery Materials so classified. The Court

has not, however, made any finding regarding the confidentiality of any Discovery Materials, and

retains full discretion to determine whether to afford confidential treatment to any Discovery

Material designated as “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” hereunder.

All persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as “Confidential” or “Highly Confidential - Attorneys’ Eyes

Only.”




                                                  7
        Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 8 of 11




       13.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted

copy of the Confidential Court Submission under seal with the Clerk of this Court, and the Parties

shall serve this Court and opposing counsel with unredacted courtesy copies of the Confidential

Court Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of Practice in

Civil Cases, any Party that seeks to file Confidential Discovery Material under seal must file an

application and supporting declaration justifying—on a particularized basis—the sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve higher

values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 120 (2d Cir. 2006).

       14.     Any Party who objects to any designation of Discovery Material as “Confidential”

or “Highly Confidential - Attorneys’ Eyes Only” may at any time before the trial of this action

serve upon counsel for the Designating Party a written notice stating with particularity the grounds

of the objection. If the Parties cannot reach agreement promptly, counsel for all affected Parties

will address their dispute to this Court in accordance with Rule 2(C) of this Court’s Individual

Rules of Practice in Civil Cases. The disputed Discovery Material shall be treated according to

their given designation pending a ruling from the Court.

       15.     Any Party who requests additional limits on disclosure may at any time before the

trial of this action serve upon counsel for the recipient Parties a written notice stating with



                                                  8
        Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 9 of 11




particularity the grounds of the request. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with Rule 2(C) of this

Court’s Individual Rules of Practice in Civil Cases.

       16.     Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any other purpose or in any other litigation proceeding. Nothing contained in this Order, however,

will affect or restrict the rights of any Party with respect to its own documents or information

produced in this action.

       17.     Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided that

such Party gives written notice to the Designating Party as soon as reasonably possible, and if

permitted by the time allowed under the request, at least 15 days before any disclosure. Upon

receiving such notice, the Designating Party will bear the burden to oppose compliance with the

subpoena, other compulsory process, or other legal notice if the Designating Party deems it

appropriate to do so.

       18.     Each person who has access to Discovery Material designated as “Confidential” or

“Highly Confidential - Attorneys’ Eyes Only” pursuant to this Order must take all due precautions

to prevent the unauthorized or inadvertent disclosure of such material.

       19.     Within 60 days of the final disposition of this action—including all appeals—all

recipients of Confidential Discovery Material must either return it—including all copies thereof—

to the Designating Party, or, upon permission of the Designating Party, destroy Material. Any such




                                                  9
           Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 10 of 11




archival copies that contain or constitute Confidential Discovery Material remain subject to this

Order.

         20.    This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

         21.    This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

         SO STIPULATED AND AGREED.
         Dated: July 21, 2021

 /s/ Roger Maldonado                                   /s/ Scott M. Kessler
 Roger Maldonado                                       Scott M. Kessler
 SMITH GAMBRELL & RUSSELL, LLP                         Martin Domb
 1301 Avenue of the Americas 21st Floor                AKERMAN LLP
 New York, NY 10019                                    1251 Avenue of the Americas, 37th Floor
 rmaldonado@sgrlaw.com                                 New York, New York 10020
 Tel: (212) 907-9741                                   scott.kessler@akerman.com
                                                       martin.domb@akerman.com
                                                       Tel: (212) 880-3800
 /s/ Jonathan P. Lakey                                 Attorneys for Defendant/Counterclaimant,
 Jonathan P. Lakey                                     NeuroLogica Corp.
 John J. Cook
 WALK COOK & LAKEY, PLC
 431 South Main Street, Suite 300
 Memphis, TN 38103
 jlakey@walkcook.com
 jcook@walkcook.com
 Tel: (901) 260-2575
 Attorneys for Plaintiff,
 Preferred Medical Systems, LLC


         SO ORDERED.

Dated: July 23, 2021
       New York, New York                              GREGORY H. WOODS
                                                       United States District Judge


                                                  10
         Case 1:20-cv-09974-GHW Document 46 Filed 07/23/21 Page 11 of 11




                                                                            Exhibit A to Stipulated
                                                                        Confidentiality Agreement
                                                                             and Protective Order
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                        )
PREFERRED MEDICAL                       )
SYSTEMS, LLC                            )
                                        )
      Plaintiff/Counterclaim Defendant, )            Civil Action No. 1:20-cv-09974-GHW
                                        )
      v.                                )            NON-DISCLOSURE AGREEMENT
NEUROLOGICA CORP.,                      )
                                        )
      Defendant/Counterclaimant.        )
                                        )

         I, _______________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.



                                                     ______________________________
                                                     Name:
                                                     Date:




                                                11
